              Case 1:19-cr-10004-ADB Document 43 Filed 05/30/19 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                           DISTRICT OF MASSACHUSETTS
CRIMINAL No.
19-10004-ADB
                                            UNITED STATES OF AMERICA
                                                           v.
                                              LENIN ALFRED AMPARO
                                               FINAL STATUS REPORT
                                                    May 30, 2019
DEIN, M.J.
           A Final Status Conference was held before this court on May 30, 2019 pursuant to the provisions

of Local Rule 116.5(c). Based on that Conference, this court enters the following report and orders to

wit:

       1. The parties request that the District Judge schedule an initial status conference no sooner than
          30 days from the date of this Report. The defense is researching issues related to deportation
          that may affect the defendant’s plea decision.

       2. Discovery is complete except for that discovery not yet due under the Local Rules. There are no
          anticipated or outstanding discovery disputes.

       3. The government will produce its expert discovery 21 days prior to trial. The defendant will make
          his expert witness disclosures 14 days before trial.

       4. Based upon the prior orders of the court dated January 23, 2019, February 28, 2019, March 26,
          2019, April 30, 2019 and the order entered contemporaneously herewith, at the time of the
          initial status conference before the District Judge there will be zero (0) days of non-excludable
          time under the Speedy Trial Act and seventy (70) days will remain under the Speedy Trial Act in
          which this case must be tried.

       5. It is too early to determine if a trial will be necessary. It is estimated that a trial will last five
          days.

       6. The file is hereby ordered returned to the District Judge to whom this case is assigned for
          further proceedings.

                                                         / s / Judith Gail Dein
                                                       JUDITH GAIL DEIN
                                                       UNITED STATES MAGISTRATE JUDGE
